UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from: to Commission File No. 333-137098 IMMS, Inc. (Exact name of Small Business Issuer as specified in its charter) NEVADA 95-4862281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 660 Newport Center Drive Ste. Newport Beach CA (Address of principal executive offices and Zip Code) (949) 721-1725 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer /_/ Accelerated filer /_/ Non-accelerated filer /_/ (Do not check if a smaller reporting company) Smaller reporting company /x/ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding on May1, 2008 was 12,407,276. Transitional Small Business Disclosure Format (Check One): Yeso No þ IMMS, INC. QUARTERLY REPORT ON FORM 10QSB FOR THE SIX MONTHS ENDED JUNE 30, TABLE OF CONTENTS Page Part 1 Financial Information Balance Sheet as ofMarch 31, 2008(Unaudited) 1 Statements of Operations (Unaudited)for the Three Months Ended March 31, 2008 and March 31, 2007 and for the Period from January 1, 2003 to march 31, 2008. 2 Statements of Cash Flows (Unaudited) for theSix Months EndedMarch 31, 2008 and March 31, 2007 and for the Period from January 1, 2003 toMarch 31, 2008. 3 Notes to the Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 7 Item 3 Controls and Procedures 10 Part II Other Information 10 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 6 Exhibits and Reports on Form 8-K 10 Signatures 11 PART I- FINANCIAL INFORMATION ITEM 1. Financial Statements In the opinion of management, the accompanying unaudited financial statements included in this Form 10-QSB reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. IMMS, INC. (A Development Stage Company) BALANCE SHEET (Unaudited) Mar. 31, 2008 ASSETS Current assets Cash $ 5,983 Lease receivable 1,714 Total current assets 7,697 Fixed assets - net 81,223 Total Assets $ 88,920 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 27,402 Notes payable - current 6,388 Other payables 1,342 Total current liabilties 35,132 Notes payable 175,224 Total Liabilities 210,356 Stockholders' Equity Preferred stock, $.001 par value; 10,000,000 shares authorized; none issued or outstanding - Common stock, $.001 par value; 190,000,000 shares authorized; 12,407,276 shares issued and outstanding 12,407 Additional paid in capital 909,034 Deficit accumulated during the development stage (1,042,877 ) Total Stockholders' Equity (121,436 ) Total Liabilities and Stockholders' Equity $ 88,920 The accompanying notes are an integral part of the financial statements. 1 IMMS, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Jan. 1, 2003 Ended Ended (Inception) To Mar. 31, 2007 Mar. 31, 2008 Mar. 31, 2008 Revenues $ - $ 500 $ 16,367 Revenues - related party 5,141 26,559 - 5,641 $ 42,926 Operating expenses: Amortization & depreciation 17,943 11,945 238,501 General and administrative 22,563 5,467 845,569 40,506 17,412 1,084,070 Operating - other: Gain on asset sales 21,250 - 45,866 Gain (loss) from operations (19,256 ) (11,771 ) (995,278 ) Other income (expense): Interest revenue - 28 Interest expense (6,045 ) (2,894 ) (43,590 ) Other 125 - 398 (5,920 ) (2,894 ) (43,164 ) Income (loss) before provision for income taxes (25,176 ) (14,665 ) (1,038,442 ) Provision for income tax - - - Net income (loss) $ (25,176 ) $ (14,665 ) $ (1,038,442 ) Net income (loss) per share (Basic and fully diluted) $ (0.00 ) $ (0.00 ) Weighted average number of common shares outstanding 8,482,320 10,987,264 The accompanying notes are an integral part of the financial statements. 2 IMMS, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Period From Three Months Three Months Jan. 1, 2003 Ended Ended (Inception) To Mar. 31, 2007 Mar. 31, 2008 Mar. 31, 2008 Cash Flows From Operating Activities: Net income (loss) $ (25,176 ) $ (14,665 ) $ (1,038,442 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Amortization & depreciation 17,943 11,945 238,501 Other assets Bank overdraft Gain on asset sales (21,250 ) - (45,866 ) Accrued payables 7,096 (676 ) 27,402 Accrued payables - related parties 3,512 - 51,825 Unearned revenue - related parties 3,000 (1,714 ) (1,714 ) Other payables 1,995 250 6,976 Net cash provided by (used for) operating activities (12,880 ) (4,860 ) (761,318 ) Cash Flows From Investing Activities: Fixed asset purchases - (353,858 ) Fixed asset sales 30,000 - 145,000 Net cash provided by (used for) investing activities 30,000 - (208,858 ) Cash Flows From Financing Activities: Notes & loans payable - borrowings 5,000 5,100 551,872 Notes & loans payable - payments (1,392 ) (729 ) (96,213 ) Sales of common stock 520,500 Net cash provided by (used for) financing activities 3,608 4,371 976,159 Net Increase (Decrease) In Cash 20,728 (489 ) 5,983 Cash At The Beginning Of The Period 11,846 6,472 - Cash At The End Of The Period $ 32,574 $ 5,983 $ 5,983 Schedule Of Non-Cash Investing And Financing Activities In February and March 2008 related parties converted $117,749 in loans and accrued interest into 3,924,956 shares of common stock at a conversion rate of $.03 per share. Supplemental Disclosure Cash paid for interest $ 4,050 $ 2,644 Cash paid for income taxes $ - $ - (Continued On Following Page) The accompanying notes are an integral part of the financial statements. 3 IMMS, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Period From Three Months Three Months Jan. 1, 2003 Ended Ended (Inception) To Mar. 31, 2007 Mar. 31, 2008 Mar. 31, 2008 Cash Flows From Financing Activities: Notes & loans payable - borrowings 5,000 5,100 551,872 Notes & loans payable - payments (1,392 ) (729 ) (96,213 ) Sales of common stock 520,500 Net cash provided by (used for) financing activities 3,608 4,371 976,159 Net Increase (Decrease) In Cash 20,728 (489 ) 5,983 Cash At The Beginning Of The Period 11,846 6,472 - Cash At The End Of The Period $ 32,574 $ 5,983 $ 5,983 Schedule Of Non-Cash Investing And Financing Activities In February and March 2008 related parties converted $117,749 in loans and accrued interest into 3,924,956 shares of common stock at a conversion rate of $.03 per share. Supplemental Disclosure Cash paid for interest $ 4,050 $ 2,644 Cash paid for income taxes $ - $ - The accompanying notes are an integral part of the financial statements. 4 IMMS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: IMMS,
